               Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


TRUSTEES OF THE NATIONAL                       *
ELECTRICAL BENEFIT FUND,
                                               *
              Plaintiff,
v.                                             *               Case No.: GJH-20-0591

GREAT LAKES ELECTRICAL                         *
CONTRACTORS, INC.,
                                               *
          Defendant.
                                               *

*         *        *       *    *       *      *       *       *      *       *      *       *

                                    MEMORANDUM OPINION

          Plaintiff National Electrical Benefit Fund (“Plaintiff” or “NEBF”) brings this action

against Defendant Great Lakes Electrical Contractors, Inc. (“Defendant”) under the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended by the Multiemployer Pension

Plan Amendments Act of 1980, 29 U.S.C. §§ 1001 et seq. Following Defendant’s failure to

answer or otherwise defend in this action, the Clerk entered default against Defendant on July

29, 2020. ECF No. 7. Now pending before the Court is Plaintiff’s Motion for Default Judgment

against Defendant pursuant to Fed. R. Civ. P. 55(b). ECF No. 6. No hearing is necessary. See

Loc. R. 105.6 (D. Md. 2018). For the following reasons, Plaintiff’s Motion for Default Judgment

is granted, and judgment is entered against Defendant in the amount of $15,186.37.

     I.        BACKGROUND

          The following facts are established by the Complaint, ECF No. 1, and evidentiary

exhibits in support of the Motion for Default Judgment, ECF Nos. 6-1, 6-2. The NEBF is a

multiemployer employee pension benefit plan within the meaning of Section 3(2) of ERISA, 29
            Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 2 of 7



U.S.C. § 1002(2), which has been established pursuant to an agreement entered into between the

International Brotherhood of Electrical Workers (“IBEW”) and the National Electrical

Contractors Association (“NECA”). ECF No. 1 ¶ 4; see ECF No. 6-2 at 1.1 Employers agree to

participate in the NEBF pursuant to collective bargaining agreements with the IBEW or one of

its affiliated local unions. ECF No. 1 ¶ 4; see ECF No. 6-2 at 1. The NEBF is administered at

2400 Research Boulevard, Suite 500, Rockville, Maryland 20850-3238. ECF No. 1 ¶ 4.

        Plaintiff states upon information and belief that Defendant Great Lakes Electrical

Contractors, Inc. is an Illinois corporation whose business address and main place of business is

1316 Old Skokie Road, Highland Park, IL 60035. ECF No. 1 ¶ 5. Defendant is an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and is engaged in an industry

affecting commerce. Id.

        At all times relevant to the action, Defendant was a signatory to collective bargaining

agreements (“Collective Bargaining Agreements”) with IBEW Local Unions 134 and 150, the

collective bargaining representatives for Defendant’s employees. Id. ¶ 6. According to the

Complaint, the Collective Bargaining Agreements obligated Defendant to submit contributions

to the NEBF on behalf of employees covered by the Agreements. Id. Defendant was also bound

to the terms and conditions of the Restated Employees Benefit Agreement and Trust for the

National Electrical Benefit Fund (“Trust Agreement”), which governed administration of the

NEBF. Id. ¶ 7. The Collective Bargaining Agreements and the Trust Agreement obligated

Defendant, among other things, to file monthly payroll reports identifying employees and work

covered under the Agreements, and contribute three percent of the gross wages paid to all such

covered employees following the month in which the covered work was performed. ECF No. 6-2


1
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        2
            Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 3 of 7



at 2, 19, 24, 29, 34, 38. The Trust Agreement also authorized the Trustees to take all necessary

actions to recover delinquent contributions. ECF No. 1 ¶ 17.

          According to reports prepared by Defendant and submitted to NEBF’s local collection

agent, Defendant failed to pay the NEBF $9,291.29 in contributions for work performed during

the period October 2017 through June 2019. See ECF No. 1 ¶ 9; ECF No. 6-2 at 3. Plaintiff has

made several demands for payment from Defendant, but Defendant did not satisfy its

obligations. ECF No. 1 ¶ 10; ECF No. 6-2 at 3.

          Plaintiff filed the instant Complaint against Defendant on March 4, 2020. ECF No. 1.

Defendant was properly served on March 9, 2020. See ECF No. 4 at 1. An Answer from

Defendant was originally due on or before March 30, 2020, see id., but due to the Court’s

Standing Order 2020-07 related to the COVID-19 pandemic, the deadline was extended to June

12, 2020. On July 29, 2020, with no answer having been filed, Plaintiff filed a Motion for

Clerk’s Entry of Default, ECF No. 5, and a Motion for Default Judgment, ECF No. 6. The Clerk

entered default against Defendant on July 29, 2020. ECF No. 7. Plaintiff now seeks default

judgment against Defendant in the amount of $9,291.29 in delinquent contributions; $2,288.12 in

interest accrued; $1,858.26 in liquidated damages; and $1,748.70 in attorneys’ fees and costs—

for a total of $15,186.37, pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2). ECF

No. 6 at 2; ECF No. 6-2 at 3.

    II.      STANDARD OF REVIEW

          “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). “A defendant’s default does not automatically

entitle the plaintiff to entry of a default judgment; rather, that decision is left to the discretion of



                                                    3
             Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 4 of 7



the court.” Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371, 373 (D. Md. 2012).

Although “[t]he Fourth Circuit has a ‘strong policy’ that ‘cases be decided on their merits,’”

Choice Hotels Intern., Inc. v. Savannah Shakti Carp., No. DKC-11-0438, 2011 WL 5118328 at

*2 (D. Md. Oct. 25, 2011) (citing United States v. Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir.

1993)), “default judgment may be appropriate when the adversary process has been halted

because of an essentially unresponsive party[.]” Id. (citing S.E.C. v. Lawbaugh, 359 F. Supp. 2d

418, 421 (D. Md. 2005)).

          “Upon default, the well-pled allegations in a complaint as to liability are taken as true,

although the allegations as to damages are not.” Lawbaugh, 359 F. Supp. 2d at 422; see also

Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (noting that “[t]he

defendant, by [its] default, admits the plaintiff’s well-pleaded allegations of fact,” which provide

the basis for judgment). Upon a finding of liability, “[t]he court must make an independent

determination regarding damages . . .” Int’l Painters & Allied Trades Indus. Pension Fund v.

Capital Restoration & Painting Co., 919 F. Supp. 2d 680, 684 (D. Md. 2013). Fed. R. Civ. P.

54(c) limits the type of judgment that may be entered based on a party’s default: “A default

judgment must not differ in kind from, or exceed in amount, what is demanded in the pleadings.”

While the Court may hold a hearing to prove damages, it is not required to do so; it may rely

instead on “detailed affidavits or documentary evidence to determine the appropriate sum.”

Adkins v. Tesco, 180 F. Supp. 2d 15, 17 (2001) (citing United Artists Corp. v. Freeman, 605 F.2d

854, 857 (5th Cir. 1979)).

   III.      ANALYSIS

          The Court has subject matter jurisdiction over this action pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132 and 1451(c). Venue is proper under 29 U.S.C. §§ 1132(e)(2), as the



                                                    4
           Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 5 of 7



NEBF is administered in this district. See Bd. of Trs., Sheet Metal Workers’ Nat’l Pension Fund

v. McD Metals, Inc., 964 F. Supp. 1040 (E.D. Va. 1997); Trustees of Nat. Automatic Sprinkler

Indus. Pension Fund v. Best Automatic Fire Prot., Inc., 578 F. Supp. 94, 95 (D. Md. 1983).

        Under ERISA, “[e]very employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall . . . make such contributions in accordance with the terms and conditions of such

plan or such agreement.” 29 U.S.C. § 1145; see Bd. of Trustees, Sheet Metal Workers’ Nat’l

Pension Fund v. Camelot Constr., Inc., No. 1:14-CV-161-LMB-TRJ, 2015 WL 13050031, at *3

(E.D. Va. Apr. 14, 2015). In the Complaint, Plaintiff alleges that Defendant was obligated under

the terms of the Collective Bargaining Agreements and Trust Agreement to make contributions

to NEBF, but failed to do so from October 2017 through June 2019, leaving an outstanding

contribution balance of $9,291.29. See ECF No. 1 ¶ 9. The Affidavit of Brian Killian, Manager

of the Audit and Delinquency Department of the NEBF, and the accompanying NEBF

Delinquency Report further establish that Defendant underpaid NEBF by this amount. ECF No.

6-2 at 3, 42.

        29 U.S.C. § 1132(g)(2) provides that in any action brought to enforce the payment of

delinquent contributions, and in which a judgment in favor of the plan is awarded, the court shall

award the plan:

                (A)     the unpaid contributions,
                (B)     interest on the unpaid contributions,
                (C)     an amount equal to the greater of—
                     i. interest on the unpaid contributions, or
                    ii. liquidated damages provided for under the plan in an amount
                        not in excess of 20 percent (or such higher percentage as may
                        be permitted under Federal or State law) of the amount
                        determined by the court under subparagraph (A),
                (D)     reasonable attorney’s fees and costs of the action, to be paid
                        by the defendant, and

                                                  5
           Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 6 of 7



               (E)     such other legal or equitable relief as the court deems
                       appropriate.

29 U.S.C. § 1132(g)(2); see also Columbus Show Case Co., 2014 WL 3811252, at *4 (E.D. Va.

Aug. 1, 2014); Int’l Painters & Allied Trades Indus. Pension Fund v. Capital Restoration &

Painting Co., 919 F. Supp. 2d 680, 686 (D. Md. 2013); Trustees of Plumbers & Pipefitters Nat.

Pension Fund v. Lake Side Plumbing & Heating, Inc., No. 1:12-CV-00298 LO/IDD, 2012 WL

6203001, at *4 (E.D. Va. Nov. 20, 2012). Thus, assuming the truth of the well-pleaded

allegations in the Complaint, Plaintiff has established Defendant’s liability under the Collective

Bargaining Agreements, Trust Agreement, and Section 502(g) of ERISA, 29 U.S.C. §

1132(g)(2).

       In support of its request for damages, Plaintiff submits the Delinquency Report for the

months of October 2017 through June 2019, ECF No. 6-2 at 42, and the Affidavit of Brian

Killian, ECF No. 6-2 at 1–4. The Report indicates that $9,291.29 is outstanding from unpaid

contributions during the months October 2017 through June 2019. ECF No. 6-2 at 42. Killian

attests that pursuant to the Trust Agreement and 29 U.S.C. § 1132(g)(2), NEBF is authorized to

recover interest on delinquent contributions at a rate of ten percent per annum and liquidated

damages in the amount of twenty percent of the delinquency. ECF No. 6-2 at 3. Thus, in addition

to the $9,291.29 in unpaid contributions, see 29 U.S.C. § 1132(g)(2)(A), Defendant owes

$2,288.12 in interest on the delinquent contributions, see 29 U.S.C. § 1132(g)(2)(B), and

$1,858.26 in liquidated damages, see 29 U.S.C. § 1132(g)(2)(C)(ii).

       In support of Plaintiff’s request for attorneys’ fees and costs in an amount of $1,748.70,

Plaintiff attaches the Affidavit of attorney Jennifer Bush Hawkins. ECF No. 6-1. $1,748.70

represents 1.3 hour of work done by Hawkins, at a rate of $379.00, 4 hours of work done by a

legal assistant, at a rate of $139.00, a $400.00 filing fee, and a $300 service of process fee. Id. at

                                                   6
           Case 8:20-cv-00591-GJH Document 8 Filed 11/02/20 Page 7 of 7



2–4. The Court finds the time billed and hourly rate applied to be reasonable and commensurate

with the Local Guidelines. Loc. R. App. B (D. Md. 2018). Therefore, the request will be granted

in full. See Nat’l Elec. Benefit Fund v. Allran/Hemmer Elec., LLC, No. GJH-16-1184, 2017 WL

1273922, at *4 (D. Md. Jan. 6, 2017) (awarding attorneys’ fees and expenses to same counsel for

NEBF). Defendant therefore owes $1,748.70 in attorneys’ fees and costs, see 29 U.S.C. §

1132(g)(2)(D).

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion for Default Judgment, ECF No. 6, is granted

against Defendant in the total amount of $15,186.37. Additionally, post-judgment interest shall

accrue until the judgment is satisfied pursuant to 28 U.S.C. § 1961. A separate Order shall issue.


Date: November 2, 2020                                      _/s/_________________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                 7
